

Exhibit 10.39






SPLIT-DOLLAR AGREEMENT


            THIS AGREEMENT made and entered into this 14th day of August, 2008,
effective as of August, 2005, by and between OSI RESTAURANT PARTNERS, LLC
(formerly known as OUTBACK STEAKHOUSE, INC.), with principal offices and place
of business in the State of Florida (hereinafter referred to as the "Company")
and NELSON R. AVERY, TRUSTEE OF THE PAUL E. AVERY IRREVOCABLE TRUST DATED
FEBRUARY 19, 1999 (hereinafter referred to as the "Trust'),


            WITNESSETH THAT:


            WHEREAS, PAUL AVERY (the "Employee") is employed by the Company;


            WHEREAS, the Trust entered into a split-dollar life insurance
arrangement with the Company, effective as of November 7, 1999 (the "1999
Agreement") to govern the rights and obligations of the Trust and the Company
with respect to life insurance policy number 51597001, insuring the life of the
Employee, with a face amount of $5,616,931 as of January 31, 2008 (the
"Policy"), issued by John Hancock Variable Life Insurance Company (the
"Insurer");


            WHEREAS, the Company had been paying all the premiums on the Policy
as an additional employment benefit for the Employee;


            WHEREAS, the Trust had collaterally assigned the Policy to the
Company in order to secure the repayment of the premium payments made by the
Company;


            WHEREAS, because of the potential application of Section 402 of the
Sarbanes-Oxley Act of 2002 (the "Act") to the 1999 Agreement, the Company
suspended the payment of all premium advances due under the 1999 Agreement as of
the effective date of the Act;


            WHEREAS, in order to maintain a split-dollar life insurance
arrangement for the Policy with the Company in light of the Act, the Trust has
agreed to transfer ownership of the Policy to

 
 
 

--------------------------------------------------------------------------------

 

the Company and to enter into this Agreement, to convert the 1999 Agreement from
a collateral assignment split-dollar arrangement to an endorsement split-dollar
arrangement, and in order to have its income and gift tax consequences of the
arrangement determined under traditional split-dollar economic benefit concepts,
rather than by imputed interest, the Trust has agreed that, on termination of
the arrangement (as provided herein), the Company will be entitled to recover
the greater of its premium advances or the Policy's cash value, ignoring
surrender or other similar charges;


            WHEREAS, the Policy has been reissued, as described herein, to the
Trust as the owner of the Policy and the Trust has transferred ownership of the
Policy to the Company;


            WHEREAS, after the Policy was transferred to the Company, the
Company released its collateral assignment of the Policy with the Insurer;


            WHEREAS, the parties acknowledge that the Company is entitled to
repayment of the amounts it has paid toward the premiums on the Policy under the
1999 Agreement prior to the transfer of the Policy to the Company;


            WHEREAS, the Company shall hereafter be the owner of the Policy and,
as such, will possess all incidents of ownership in and to the Policy, except as
otherwise provided herein; and


             WHEREAS, the Company wishes to retain such ownership rights, in
order to secure the repayment of the amount due it under the 1999 Agreement and
hereunder;


            NOW, THEREFORE, in consideration of the premises and of the mutual
promises contained herein, the parties hereto agree as follows:


1.           Purchase of Policy. The Trust had previously purchased the Policy
from the Insurer; the Policy has been reissued in the total face amount of
$5,616,931 (as of January 31, 2008) and Death Benefit Option B (as such term is
defined in the Policy). The parties hereto will

 
2140364.14
 
2

--------------------------------------------------------------------------------

 

take all necessary action to cause the Policy to conform to the provisions of
this Agreement. The parties hereto agree that the Policy shall be subject to the
terms and conditions of this Agreement and of the endorsement to the Policy or
beneficiary designation filed with the Insurer in accordance herewith.


2.           Ownership of Policy. The Company shall be the sole and absolute
owner of the Policy, and may exercise all ownership rights granted to the owner
thereof by the terms of the Policy, except as may otherwise be provided herein.


3.           Designation of Policy Beneficiary/Endorsement. The Company has
executed a beneficiary designation for and/or an endorsement to the Policy,
using the form required by the Insurer, naming itself as the beneficiary of the
policy death proceeds in an amount equal to the greater of the total amount of
the premiums paid by it hereunder (including all such premiums paid pursuant to
the 1999 Agreement) or the cash value of the Policy (excluding surrender charges
or other similar charges or reductions), and naming the Trust as the beneficiary
of any balance of the policy death proceeds provided under the Policy.


4.           Election of Settlement Option. The Trust may select the settlement
option for payment of the death benefit provided under the Policy in excess of
the amount due the Company hereunder, by specifying the same in a written notice
to the Company. The Company shall promptly execute and deliver to the Insurer
the forms necessary to elect the requested settlement option and to designate
the Trust as the beneficiary to receive the death proceeds of the Policy in
excess of the amount to which the Company is entitled hereunder. The parties
hereto agree to take all action necessary to cause the beneficiary designation
and settlement option provisions of the Policy to conform to the provisions
hereof. The Company shall not terminate, alter or amend such designation or
election without the express written consent of the Trust.

 
2140364.14
 
3

--------------------------------------------------------------------------------

 

5.           Payment of Premiums. On or before the due date of each Policy
premium, or within the grace period provided therein, the Company shall pay the
full amount of the annual premium on the Policy to the Insurer, and shall, upon
request, promptly furnish the Trust evidence of timely payment of such premium.
Subject to the acceptance of such amount by the Insurer, the Company may, in its
discretion, at anytime and from time to time, make additional premium payments
on the Policy. The Company shall annually furnish the Employee a statement of
the amount of income reportable by the Employee for any Federal, state or local
taxes, as applicable, as a result of the insurance protection provided the Trust
as the Policy beneficiary.


6.           Additional Payment to Employee. Upon the Employee reaching 65 years
of age and while this Agreement is still in existence, the Company shall pay to
the Employee, on or before March 151h of each year, as additional compensation,
an amount equal to the estimated Federal, state and local taxes, as applicable,
on the amount of income reportable by the Employee as a result of the insurance
protection provided the Policy beneficiary or beneficiaries hereunder for the
immediately preceding calendar year assuming the highest Federal, state and
local tax, income tax bracket for a married individual or single individual as
the case may be.


7.           Limitations on Company's Rights in Policy. Notwithstanding any
other provision hereof or of the Policy, the Company shall not sell, assign,
transfer, surrender or cancel the policy, change the beneficiary designation of
the Policy, the Death Benefit Option provision, or decrease the Face Amount of
Insurance Death Benefit, without, in any such case, the express written consent
of the Trust.


8.           Policy Loans.


a.           The Company may pledge or assign the Policy, subject to the terms
and conditions of this Agreement, for the sole purpose of securing a loan from
the Insurer or from a

 
2140364.14
 
4

--------------------------------------------------------------------------------

 

third party. The amount of such loan, including accumulated interest thereon,
shall not exceed the lesser of (i) the amount of the premiums on the Policy paid
by the Company hereunder (including all such premiums paid pursuant to the 1999
Agreement), or (ii) the cash surrender value of the Policy (as defined therein)
as of the date to which premiums have been paid. Interest charges on such loan
shall be paid by the Company. If the Company so encumbers the Policy, other than
by a policy loan from the Insurer, then, upon the death of the Employee or upon
the election of the Trust hereunder to purchase the Policy from the Company, the
Company shall promptly take all action necessary to secure the release or
discharge of such encumbrance.


b. The Company may make withdrawals from the Policy, subject to the terms and
conditions hereof. The amount of any such withdrawal shall not exceed the lesser
of: (i) the amount of the premiums on the Policy paid by the Company hereunder
(including all such premiums paid pursuant to the 1999 Agreement), less any
portion thereof previously recovered by the Company through a loan or withdrawal
permitted hereunder; or (ii) the cash surrender value of the Policy (as defined
therein) as of the date to which premiums have been paid, and shall reduce the
amount to which the Company would otherwise be entitled hereunder.


9.           Collection of Death Proceeds.


a.           Upon the death of the Employee, the Company shall cooperate with
the Trust to take whatever action is necessary to collect the death benefit
provided under the Policy;
when such benefit has been collected and paid as provided herein, this Agreement
shall thereupon terminate.


b.           Upon the death of the Employee, the Company shall have the
unqualified right to receive a portion of such death benefit equal to the
greater of:  (1) the total amount of the premiums paid by it hereunder
(including all such premiums paid pursuant to the 1999

 
2140364.14
 
5

--------------------------------------------------------------------------------

 

Agreement) reduced by any indebtedness against the Policy incurred by the
Company hereunder existing at the death of the Employee, including any interest
due on such indebtedness, or any withdrawals made by the Company from the
Policy; (2) or the cash value of the Policy, net of any loans from the Insurer
or withdrawals permitted hereunder (excluding surrender charges or other similar
charges or reductions) immediately before the death of the Employee. The balance
of the death benefit provided under the Policy, if any, shall be paid directly
to the Trust, in the manner and in the amount or amounts provided in the
beneficiary designation provision of the Policy. In no event shall the amount
payable to the Company hereunder exceed the death proceeds payable under the
Policy at the death of the Employee. No amount shall be paid from such death
benefit to the beneficiary or beneficiaries designated by the Company at the
direction of the Trust, until the full amount due the Company hereunder has been
paid. The parties hereto agree that the beneficiary designation provision of the
Policy shall conform to the provisions hereof.


c.           Notwithstanding any provision hereof to the contrary, in the event
that, for any reason whatsoever, no death benefit is payable under the Policy
upon the death of the Employee and in lieu thereof the Insurer refunds all or
any part of the premiums paid for the Policy, the Company and the Trust shall
have the unqualified right to share such premiums based on their respective
cumulative contributions thereto.


10.           Termination of the Agreement During the Employee's Lifetime.


a.           This Agreement shall terminate, during the Employee's lifetime,
without notice, upon bankruptcy, receivership or dissolution of the Company.


b.           In addition, either party may terminate this Agreement while no
premium under the Policy is overdue, by written notice to the other party,
provided that the Company shall

 
2140364.14
 
6

--------------------------------------------------------------------------------

 

have no power to terminate this Agreement. Such termination shall be effective
as of the date of such notice.


11.           Disposition of the Policy on Termination of the Agreement During
the Employee’s Lifetime.


a.           For sixty (60) days after the date of the termination of this
Agreement during the Employee's lifetime, the Trust shall have the assignable
option to purchase the Policy from the Company. The purchase price for the
Policy shall be (i) the cumulative amount of the premium payments made by the
Company hereunder, less any portion thereof previously recovered by the Company
as a result of a loan from or against or a withdrawal from the Policy permitted
hereunder, or (ii) the then cash value of the Policy, net of any loans from the
Insurer or withdrawals (excluding surrender charges or other similar charges or
reductions), less any indebtedness incurred by the Company secured by the Policy
which remains outstanding as of the date of such termination, including any
interest due on such indebtedness, or any withdrawals made by the Company from
the Policy. In no event shall the amount payable to the Company hereunder exceed
the death proceeds payable under the Policy at the death of the Employee. Upon
receipt of such amount, the Company shall transfer all of its right, title and
interest in and to the Policy to the Trust or its assignee, by the execution and
delivery of an appropriate instrument of transfer.


b.           If the Trust or its assignee fails to exercise such option within
such sixty (60) day period, then, the Company may enforce its right to be repaid
the amount due it hereunder by surrendering or canceling the Policy for its cash
surrender value, or it may change the beneficiary designation provisions of the
Policy, naming itself or any other person or entity as revocable beneficiary
thereof, or exercise any other ownership rights in and to the Policy, without

 
2140364.14
 
7

--------------------------------------------------------------------------------

 

regard to the provisions hereof. Thereafter, neither the Trust nor its assigns
or beneficiaries shall have any further interest in and to the Policy, either
under the terms thereof or under this Agreement.


12.           Insurer Not a Party. The Insurer shall be fully discharged from
its obligations under the Policy by payment of the Policy death benefit to the
beneficiary or beneficiaries named in the Policy, subject to the terms and
conditions of the Policy. In no event shall the Insurer be considered a party to
this Agreement, or any modification or amendment hereof. No provision of this
Agreement, nor of any modification or amendment hereof, shall in any way be
construed as enlarging, changing, varying, or in any other way affecting the
obligations of the Insurer as expressly provided in the Policy, except insofar
as the provisions hereof are made a part of the Policy by the beneficiary
designation executed by the Company and filed with the Insurer in connection
herewith.


13.           Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.


a.           Named Fiduciary. The Company is hereby designated as the named
fiduciary under this Agreement. The named fiduciary shall have authority to
control and manage the operation and administration of this Agreement, and it
shall be responsible for establishing and carrying out a funding policy and
method consistent with the objectives of this Agreement.


b.           Claim. A person who believes that he or she is being denied a
benefit to which he or she is entitled (hereinafter referred to as "Claimant"),
or his or her duly authorized representative, may file a written request for
such benefit with the Chief Legal Officer of the Company (the "First Level
Reviewer") setting forth his or her claim. Such claim must be addressed to the
Chief Legal Officer of the Company, at its then principal place of business.

 
2140364.14
 
8

--------------------------------------------------------------------------------

 

c.           Claim Decision. Upon receipt of a claim, the First Level Reviewer
shall advise the Claimant that a reply will be forthcoming within a reasonable
period of time, but ordinarily not later than ninety (90) days, and shall, in
fact, deliver such reply within such period. However, the First Level Reviewer
may extend the reply period for an additional ninety (90) days for reasonable
cause. If the reply period will be extended, the First Level Reviewer shall
advise the Claimant in writing during the initial ninety (90) day period
indicating the special circumstances requiring an extension and the date by
which the First Level Reviewer expects to render the benefit determination.


            If the claim is denied in whole or in part, the First Level Reviewer
will render a written opinion, using language calculated to be understood by the
Claimant, setting forth:


(1)           the specific reason or reasons for the denial;


(2)           the specific references to pertinent provisions of the Agreement
on which the denial is based;


(3)           a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation as to why such material
or such information is necessary;


(4)           appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review, including a statement of the
Claimant's right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review; and


(5)           the time limits for requesting a review of the denial under
Subsection C hereof and for the actual review of the denial under Subsection D
hereof.

 
2140364.14
 
9

--------------------------------------------------------------------------------

 

d.           Request for Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Chairman of the Compensation Committee of the Board of
Directors of the Company (the "Second Level Reviewer") review the First Level
Reviewer's prior determination. Such request must be addressed to the Chairman
of the Compensation Committee of the Board of Directors of the Company, at its
then principal place of business. The Claimant or his or her duly authorized
representative may submit written comments, documents, records or other
information relating to the denied claim, which such information shall be
considered in the review under this subsection without regard to whether such
information was submitted or considered in the initial benefit determination.


            The Claimant or his or her duly authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information which (i) was relied upon by the
First Level Reviewer in making its initial claims decision, (ii) was submitted,
considered or generated in the course of the First Level Reviewer making its
initial claims decision, without regard to whether such instrument was actually
relied upon by the First Level Reviewer in making its decision or (iii)
demonstrates compliance by the First Level Reviewer with its administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with this Agreement and that, where
appropriate, the provisions of this Agreement have been applied consistently
with respect to similarly situated claimants. If the Claimant does not request a
review of the First Level Reviewer's determination within such sixty (60) day
period, he or she shall be barred and estopped from challenging such
determination.

 
2140364.14
 
10

--------------------------------------------------------------------------------

 

e.           Review of Decision. Within a reasonable period of time, ordinarily
not later than sixty (60) days, after the Second Level Reviewer's receipt of a
request for review, it will review the First Level Reviewer's prior
determination. If special circumstances require that the sixty (60) day time
period be extended, the Second Level Reviewer will so notify the Claimant within
the initial sixty (60) day period indicating the special circumstances requiring
an extension and the date by which the Second Level Reviewer expects to render
its decision on review, which shall be as soon as possible but not later than
120 days after receipt of the request for review. In the event that the Second
Level Reviewer extends the determination period on review due to a Claimant's
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall not take into account the period
beginning on the date on which notification of extension is sent to the Claimant
and ending on the date on which the Claimant responds to the request for
additional information.


             The Second Level Reviewer has discretionary authority to determine
a Claimant's eligibility for benefits and to interpret the terms of this
Agreement. Benefits under this Agreement will be paid only if the Second Level
Reviewer decides in its discretion that the Claimant is entitled to such
benefits. The decision of the Second Level Reviewer shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review. Such decision will be binding upon the Employer and the
Claimant.


              If the Second Level Reviewer makes an adverse benefit
determination on review, the Second Level Reviewer will render a written
opinion, using language calculated to be understood by the Claimant, setting
forth:


(1)           the specific reason or reasons for the denial;

 
2140364.14
 
11

--------------------------------------------------------------------------------

 

(2)           the specific references to pertinent provisions of the Agreement
on which the denial is based;


(3)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information which (i) was relied upon by the Second Level Reviewer in
making its decision, (ii) was submitted, considered or generated in the course
of the Second Level Reviewer making its decision, without regard to whether such
instrument was actually relied upon by the Second Level Reviewer in making its
decision or (iii) demonstrates compliance by the Second Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with this Agreement, and
that, where appropriate, the provisions of this Agreement have been applied
consistently with respect to similarly situated claimants; and


(4)           a statement of the Claimant's right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.


14.           Amendment. This Agreement may not be amended, altered or modified,
except by a written instrument signed by the parties hereto, or their respective
successors or assigns, and may not be otherwise terminated except as provided
herein.


15.           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and the Trust, its
successors, assigns, administrators and beneficiaries.


16.           Notices. Any notice, consent or demand required or permitted to be
given under the provisions of this Agreement shall be in writing, and shall be
signed by the party giving or making the same. If such notice, consent or demand
is mailed to a party hereto, it shall be sent

 
2140364.14
 
12

--------------------------------------------------------------------------------

 

by United States certified mail, postage prepaid, addressed to such party's last
known address as shown on the records of the Company. The date of such mailing
shall be deemed the date of notice, consent or demand.


17.           Governing Law. This Agreement, and the rights of the parties
hereunder, shall be governed by and construed in accordance with the laws of the
State of Florida.


            IN WITNESS WHEREOF, the parties hereto have executed this Agreement,
in duplicate, as of the day and year first above written.




OSI RESTAURANT PARTNERS, LLC


By:  /s/ A. William Allen, III________
Name: A. William Allen,
III                                                      
Title: Chief Executive Officer_______


ATTEST:


/s/ Joseph J. Kadow______
Joseph J. Kadow,
Secretary


"COMPANY"


PAUL E. AVERY IRREVOCABLE TRUST DATED FEBRUARY 19, 1999


By: /s/ Nelson R. Avery___________
      Nelson R. Avery,               Trustee


      "TRUST"

 
2140364.14
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
            The following life insurance Policy is subject to the Split-Dollar
Agreement to which this Exhibit is attached:




Insurer John Hancock Variable Life Insurance Company


Insured Paul E. Avery________________________


Policy Number 51597001_____________________


Date of Issue November 7, 1999 _______________


Face Amount $5,616,931 (as of January 31, 2008)__


Death Benefit Option Death Benefit Option B_____
 
 


2140364.14
 
14 

--------------------------------------------------------------------------------